       Case 2:20-cr-00102-DPM Document 5 Filed 03/02/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 2:20-cr-102-DPM

JAMES McGAHA                                               DEFENDANT

                                ORDER
     Motion, Doc. 4, granted. The Information against James McGaha
is dismissed without prejudice.
     So Ordered.


                                  _________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  2 March 2021
